DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 27 January 2022. Claims 1, 3-6, 8, 10-13, 15, 17-20 have been amended. The Information Disclosure Statement (IDS) filed 10 November 2021 has been entered and considered. Claims 1-20 are pending.


Response to Remarks/Amendment

[3]	Applicant's remarks filed 27 January 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 28 October 2021, Applicant provides the following remarks:

"…Applicant...asserts that the invention provides an improvement in computer-related technology as well as an improvement to at least the field of sensor-based analytics by enabling a constant ‘round robin’ analysis whereby connected sensors of the system are always analyzing both the user data and any incident data in order to achieve dynamic role assignment..."

Applicant further remarks:

“…the present invention enables computing system to identify emergency responders ‘based on an individual’s location, skills, emotional state and/or ability to communicate with the dynamic role assignment program. An emotional state, and/or psychological state may be based on sensory data gathered from an identified crowd member’s mobile device...in enabling that computer functionality, the present invention provides a system the performs a task including understanding and applying an amount of data beyond what may be comprehensible by a single person...Thus the claimed invention is not merely reciting a method of organizing human activity but is utilizing ever-changing user input to formulate and updated role assignment...”

Examiner respectfully maintains that the claims as amended remain directed to ineligible subject matter, specifically, a method of Organizing Human Activity. Examiner further maintains that the additional claimed functions while designated, generally, as performed by a processor are performable by Human Mental Processing. With respect to Examiner’s conclusion regarding the general directive of the claims to ineligible organization of human actions and activities, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. Claim 1 as presented includes “...identifying...a crises event based on data..., “…responsive to identifying the crisis event based on...data, selecting an incident plan…” and “…communicating...an incident role to a device of a crowd member…”. With respect to the enumerated groupings, identifying events and communicating roles to human actors related to the event are reasonably understood be an embodiment of facilitating or coordinating interactions between people and are further commonly employed to direct the actions of recipient human actors. 

While Examiner recognizes that the present amendments indicate each of the above noted limitations is performed “...by one or more processors...”, Examiner respectfully submits that a general indication that the claimed functions/steps are performed using or by a processor in a general way fails to change or otherwise alter the general directive of the claims of selecting and applying a plan to assign roles and provide instructions to personnel in a crisis event. In other words, while a processor is engaged with the recited functions, the general directive of the claims and the inquiry under Step 2A prong 1 is not modified (NOTE: the inclusion of the processor and associated amendments is addressed further in analysis under Step 2A prong 2 and Step 2B below). Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people, as set forth in the present 2019 PEG. 

With respect to elements performable by human mental processing, claim 1 includes “...selecting, by the one or more processors, a crowd member to participate in the incident plan wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”. Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. The amendments to the claims indicate that each of the identifying, selecting, score calculating, and communicating steps are performed “...by one or more processors...” and involve “executing a mixed integer linear programming formulation to calculate a score”. 

Examiner respectfully submits that absent further clarification of functions performed by the recited processor, the acts of identifying an event, selecting an incident plan, selecting a crowd member by calculating a score, and communicating an incident role in the form of an audio message are reasonably performable by a human user viewing data on the display of a generic device and identifying a plan and personnel to execute the plan via mental processing. With respect to the indication that the score is calculated by executing a mixed-integer linear programming formulation, respectfully, utilizing a mathematical formula to generate a score given a set or required inputs is reasonably performable by a human utilizing pen and paper. In other words, as presented the claim limitations including the recitation of the one or more processors is/are performable by a human utilizing the inherent data processing and calculation capacities of a generic processing device to calculate a score which is otherwise performable by human mental processing. At least in the form presented, the role of the recited processor is limited to utilizing the data transmission, storage, retrieval, and display capacities of a generic computing device capable of displaying data, storing information, and transmitting information via a computer network. Respectfully, absent further clarification of the processing steps executed by the recited the recited computer, one of ordinary skill in the art, given requisite collected data presented on a display of a generic device, would be able to identify an event, calculate of a score given a mathematical formulation and requisite inputs, and communicate a role applying human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

NOTE: For Applicant’s benefit, while Applicant contends that the claimed invention represents an iterative process in which the scoring and member selection is continually updated and calculations are performed in a round robin fashion, Examiner respectfully submits that in present form, the score is calculated using a formulation and is based on “user profile information” and further specifies the profile information is used with sensor collected information. Accordingly, dynamic inputs to the claimed formulation based on a changing sensor data and changing member information are not reasonably present in the existing claims. In contrast, the inputs are limited to user profile information and sensor data, generally. Examiner notes that clarification of the relationship between the data gathering system structure (sensors and member devices communication via the network) to convey a continual stream of changing data inputs which serve as programming inputs to the programming formulation would convey the functionality noted by Applicant and would likely serve to establish the technical integration argued as current present in the claims. Such amendments could serve to overcome the maintained rejection under 35 U.S.C. 101 and differentiate the claimed invention from the applied references. Applicant is encouraged to contact the Examiner to discuss potential amendments to this effect to potentially expedite prosecution.

Applicant further remarks:

“...The 2019...Guidance provides that an invention is not abstract if it is determined that additional elements are recited in the claim beyond an alleged judicial exception which integrate the exception into a practical application of the exception...Based on this...guidance, Applicant’s claims, which are implemented on a computer, are necessarily not abstract. Specifically, Applicant’s invention recites a computer-implemented method, system, and program product for ‘dynamic role assignment’. Applicant asserts that these claims do not seek to cover a judicial exception to patent eligibility...”

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment indicates “...selecting, by the one or more processors, a crowd member to participate in the incident plan wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”. Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. The amendments to the claims indicate that each of the identifying, selecting, and communicating steps are performed “...by one or more processors...”.
With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

As presented, the function(s) reasonably attributable to the claimed method as being computer-implemented are limited to receiving data or information via a network (e.g., sensor data and communications to crowd members), performing calculations using the inherent data processing and calculating capacities of a generic device (e.g., calculating a score using a formulation), and storing and retrieving information relevant to the human decision steps from computer memory. Beyond the general statement that the calculations are performed “...by one or more processors...”, and each of the identifying, selecting, and communication steps are performed by one or more processors, the claims provide limited indication of any processing steps performed by the recited device/processors the would establish an integrating technical element under Step 2A prong 2. As noted above, in present form, the score is calculated using a formulation and is based on “user profile information”. There is no tie between the recited programming formulation and dynamic inputs based on a changing sensor data and changing member information (See NOTE above).

Examiner respectfully submits that absent further clarification of functions performed by the recited processor, the acts of identifying an event, selecting an incident plan, selecting a crowd member by calculating a score, and communicating an incident role in the form of an audio message are reasonably performable by a human user viewing data on the display of a generic device and identifying a plan and personnel to execute the plan via mental processing. With respect to the indication that the score is calculated by executing a mixed-integer linear programming formulation, respectfully, utilizing a mathematical formula to generate a score given a set or required inputs is reasonably performable by a human utilizing pen and paper. In other words, as presented the claim limitations including the recitation of the one or more processors is/are performable by a human utilizing the inherent data processing and calculation capacities of a generic processing device to calculate a score which is otherwise performable by human mental processing. At least in the form presented, the role of the recited processor is limited to utilizing the data transmission, storage, retrieval, and display capacities of a generic computing device capable of displaying data, storing information, and transmitting information via a computer network.

Accordingly, the technology as engaged is solely identified as storing and retrieving information (sensor generated data), performing tasks that are otherwise performable in the human mind (e.g.,  identifying a plan and member using a programming formulation), and sending and receiving information over a network (e.g., an audio message to a user). 
Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of identifying a crises and communicating incident roles to personnel using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving and transmitting information over a computer network. The claimed identifying a crises and communicating incident roles to personnel benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, indicates “...selecting, by the one or more processors, a crowd member to participate in the incident plan wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”. Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. The amendments to the claims indicate that each of the identifying, selecting, and communicating steps are performed “...by one or more processors...”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. 

With respect to the relevant findings of the Court in Bascom Global Internet v. AT&T Mobility LLC, Examiner agrees with Applicant’s observation that the Court indicated that the individual generic computing elements presented in the claims at issue were rendered statutory when considered as an ordered combination. However, the claimed arrangement was not merely a collection of computing devices arranged in a network configuration. Rather, the invention required that individualized filtering for individual client machines, when positioned in a central server location, provided for improved efficiency and effectiveness in maintained customized filter settings for client devices. The claims of the instant invention present a generic configuration in which the particular location and/or orientation of the participating devices does not appear to be an inventive element. In other words, the devices of the instant claims perform generic operations (e.g. sensing information, transmitting and receiving information, and performing calculations) in a standard network environment, at least as presently claimed (See further clarification below). 

In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0151641, Examiner notes paragraphs [0013], [0075], and [0101]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as identifying a crisis and identifying members to provide function using a programming formulation. Accordingly, Examiner respectfully maintains that the non-technical functions of identifying a crises and communicating incident roles to personnel benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.

[ii]	Applicant’s does not provide any specific remarks directed to the applied teachings in the previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 103. Examiner relies on the teachings applied to the amended claims in the maintained rejection under 35 U.S.C. 103 presented above.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of identifying a crises and communicating incident roles to personnel, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to direct the actions and behaviors of incident responders during a crisis event, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people.

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…selecting an incident plan…” and “…communicating an incident role to a device of a crowd member…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying a crises and communicating incident roles to personnel, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites “...selecting, by the one or more processors, a crowd member to participate in the incident plan wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”. Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. While the amendments to the claims indicate that each of the identifying, selecting, and communicating steps are performed “...by one or more processors...”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill in the art would readily understand that given data indicative of a crises one of ordinary skill would be capable of identifying the crisis and assessing by mathematical means a quantified capacity of a member to fill roles in the crisis plan by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim 1 as presented by amendment indicates “...selecting, by the one or more processors, a crowd member to participate in the incident plan wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”. Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. The amendments to the claims indicate that each of the identifying, selecting, and communicating steps are performed “...by one or more processors...”.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Examiner respectfully maintains that absent further clarification of functions performed by the recited processor, the acts of identifying an event, selecting an incident plan, selecting a crowd member by calculating a score, and communicating an incident role in the form of an audio message are reasonably performable by a human user viewing data on the display of a generic device and identifying a plan and personnel to execute the plan via mental processing. With respect to the indication that the score is calculated by executing a mixed-integer linear programming formulation, respectfully, utilizing a mathematical formula to generate a score given a set or required inputs is reasonably performable by a human utilizing pen and paper. In other words, as presented the claim limitations including the recitation of the one or more processors is/are performable by a human utilizing the inherent data processing and calculation capacities of a generic processing device to calculate a score which is otherwise performable by human mental processing. At least in the form presented, the role of the recited processor is limited to utilizing the data transmission, storage, retrieval, and display capacities of a generic computing device capable of displaying data, storing information, and transmitting information via a computer network.

Accordingly, the recitation are limited to an indication that the claimed process is tethered to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  identifying, determining, calculating), and sending and receiving information over a network. 
Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of identifying a crises and communicating incident roles to personnel using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving and transmitting information over a computer network. The claimed identifying a crises and communicating incident roles to personnel benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 


Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. 

Claim 1 as presented by amendment, indicates “...selecting, by the one or more processors, a crowd member to participate in the incident plan wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and is used in selecting the crowd member...”. Claim 1 further indicates that the role communicated to the crowd member is “by audio message” and the data collected is identified as collected by internet-connected sensors. The amendments to the claims indicate that each of the identifying, selecting, and communicating steps are performed “...by one or more processors...”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. 

In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0151641, Examiner notes paragraphs [0013], [0075], and [0101]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) identify a crisis event based on data received via a network; (2) selection an incident plan; (3) calculate scores to select a member for a role in the incident plan using a formulation; and (4) transmit audio communications to a user device. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., communications and sensor-derived data); (2) storing and retrieving information and data from a generic computer memory (e.g., event data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., identifying a crisis and scoring respondents). 

The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of identifying a crises and communicating incident roles to personnel. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., identifying a crises and communicating incident roles to personnel, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of identifying a crises and communicating incident roles to personnel benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 8 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.


For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[5]	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (United States Patent Application Publication No. 2018/0176362) in view of Vaughn et al. (United States Patent Application Publication No. 2015/0222672) and further in view of Zhu et al. (United States Patent Application Publication No. 2012/0232944).


With respect to (currently amended) claim 1, Cohen et al. disclose a method for dynamic role assignment, the method comprising: identifying a crisis event based on data collected by one or more internet-connected sensors (Cohen et al.; paragraphs [0014] [0019]; See at least detect an emergency event); selecting an incident plan based on the identified crisis event (Cohen et al.; paragraphs [0015] [0019] [0020]; See at least assignments to be emergency contacts. See further differential communication based on type of event, i.e., a plan etc); and communicating an incident role to a registered device of a crowd member (Cohen et al.; paragraphs [0015] [0019] [0020]; See at least assignment of emergency contacts).

Claim 1 has been amended to specify that the identifying a crises event is performed “...by one or more processors...” and that the subsequent “selecting an incident plan” includes “...responsive to identifying the crisis event based on the collected sensor data...” and is performed “...by the one or more processors...”.

Claim 1 has been amended to indicate that the previously recited communicating function is also performed “...by the one or more processors...”.

With respect to these elements, Cohen et al. disclose performance of the cited plan selection, identification of a crises event, communication by a system including a processor (Cohen et al.; paragraphs [0014][0027]-[0029] and Fig 4).   Specifically, Cohen et al. disclose an emergency notification system which utilizes sensors, in the form of internet-connected smart watches/devices which serve to initiate an emergency response based on a detection/input identifying an emergency event. The emergency response is based on the sensor data received from the watch (Cohen; paragraphs [0014][0019][0027]-[0029][0039]; See at least internet-connected sensors and predefined emergency contacts contacted based on the sensor data received, i.e., from a specific user and type of emergency). The pre-defined contact list and tailoring of the contact protocol based on the information obtained from the user’s watch is reasonably an incident plan that is responsive to a crisis identified based on the collected sensor data. 

With respect to the “communicating” step, claim 1 further specifies “...wherein the incident role is communicated by audio message to the crowd member’s registered device...”.

With respect to this elements, as noted above, while Cohen discloses a selection of an emergency contact list based on the watch data received and Cohen further discloses that phone calls and audio messages are transmitted to the contacts (Cohen; paragraphs [0027]-[0029] [0038]-[0039] [0042]; See recorded audio transmitted to the emergency contacts), Cohen fails to specify that a role is communicated via an audio message. 

However, as evidenced by Vaughn et al., it is well known in the art to utilize voice and audio communications to convey role/function information to response groups selected based on skillset and credentials in a crowdsourced emergency/event response system (Vaughn et al.; paragraphs [0030]-[0033] [0036]-[0037]; See audio sensors activated and voice communication initiated to communicate functions and event notifications to specified response groups).

Claim 1 has been amended to include a step of “...selecting, by the one or more processors, a crowd member to participate in the incident plan wherein the one or more processors execute a mixed-integer linear programming formulation to calculate a score, wherein the score is calculated based on a plurality of user profile information and crowd member data collected by one or more internet-connected multimodal sensors of a registered device of a crowd member, wherein the plurality of user profile and crowd member data is used in selecting the crowd member...”.
  
With respect to these elements, while Cohen et al. disclose a selection process for notifying emergency contacts, Cohen fails to specify that the emergency contacts/responders are selected using a mixed-integer linear programming formulation. By extension, Cohen et al. fail to specify that mixed-integer linear programming is used to score the responders/emergency contacts. 

However, Vaughn et al. disclose selection of responders based on data obtained via sensors on the responder devices (Vaughn et al.; paragraphs [0033] [0036]; See at least selection of responders based on proximity of responders derived from location information provided by a sensor on the responder’s device). While Vaughn et al. disclose selection/ranking (i.e., a form of scoring) of responders based on incident context, responder skillsets and credentials, Vaughn et al. fail to specify using a mixed-integer linear programming formulation to score the responders. Accordingly, Vaughn et al. fail to remedy the deficiencies of Cohen et al.


However, as evidenced by Zhu et al., it is well known in the operations research art to utilizing integer linear programming formulations to score the applicability of available resources/personnel applicability to specified tasks or jobs based on worker/employee skill information (i.e., profile information) and to subsequently select and identify candidate personnel for specified task/job assignments based on the scoring/matching (Zhu et al.; paragraphs [0022]-[0027] [0034]-[0035] [0055]-[0059]; See at least use of mixed-integer linear programming to calculate jobs skill scores and personnel/employee scores. See further selection of resource/personnel for the job based on the scoring).

Regarding the combination that includes Vaughn et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the voice an audio communications of Cohen et al. by further including communications of roles, instructions and confirmations of responses by audio/voice communications as taught by Vaughn et al. The instant invention is directed to a system and method of utilizing network-based devices and sensors to coordinate an activities/event responses among participants. As Cohen disclose the use of audio and voice data messages in the context of a system and method for utilizing network-based devices and sensors to coordinate an activities/event responses among participants and Vaughn et al. similarly discloses the utility communications of roles, instructions and confirmations of responses by audio/voice communications in the context of a system and method for utilizing network-based devices and sensors to coordinate an activities/event responses among participants, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of the simple substitution of one known element for another to obtain the predictable result of facilitating the timely communication of relevant instructions and response during a coordinated response to an event or crisis thereby improving the likelihood and an effective response to a potentially life threatening event.

Regarding the combination that further includes Zhu et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the selection of respondents to tasks or jobs associated with an event of Cohen by further including well-known linear programming models for scoring available workers with respect to specified jobs as taught by Zhu et al. The instant invention is directed to a system and method of utilizing network-based devices and sensors to coordinate an activities/event responses among participants. As Cohen disclose the selection of respondents to tasks or jobs associated with an event in the context of a system and method for utilizing network-based devices and sensors to coordinate an activities/event responses among participants and Zhu et al. similarly discloses the known utility of linear programming models for scoring available workers with respect to specified jobs in the context of a system and method for utilizing network-based devices to identify available personnel for specified jobs/projects, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of the simple substitution of one known element for another to obtain the predictable result of improving selection of assignable workers to tasks by quantifying/ranking personnel such that the best suited/qualified worker is identified and selected for a specified role requiring specified skills, thereby improving overall operational efficiency and effectiveness.

With respect to claim 2, Cohen et al. disclose a method further comprising: determining a current emotional condition and a current physical condition of the crowd member based on data collected by the one or more internet-connected sensors (Cohen et al.; paragraphs [0024] [0025][0036]; See at least updates regarding physical location and sensors to monitor biological condition). 

With respect to (currently amended) claim 3, Cohen et al. disclose a method further comprising: determining that there is a pending task on the selected incident plan; and communicating the pending task to the registered device of the crowd member (Cohen et al.; paragraphs [0024]-[0026] [0029] [0034]; See at least notifications and assignments, i.e, tasks. See further confirmations of received notifications).

Claim 3 has been amended to include “...based on determining by the sensor data that the crowd member meets a plurality of prerequisite conditions of the pending task...”. 

While Cohen et al. apply criteria to selection of a member, Cohen et al. fail to specify that the prerequisite conditions and confirmed by sensor data.

However, as evidenced by Vaughn et al. it is well-known to utilized responder device data to determine if a responder has the prerequisite skills and location to respond to an incident (Vaughn et al.; paragraphs [0033] [0036]; See at least selection of responders based on proximity of responders derived from location information provided by a sensor on the responder’s device).

With respect to claim 3, the conclusion of obviousness and rationale to modify as applied to claim 1 above are applicable to claim 3 and are herein incorporated by reference.

With respect to claim 4, Cohen et al. disclose a method further comprising: requesting an acknowledgement via communication from the registered device of the crowd member that the communicated incident role can be performed (Cohen et al.; paragraphs [0029] [0034] [0035]; See at least notifications of received notification and responses). 

Claim 4 has been amended to further include “...and if the requested acknowledgment is not received, reassigning the communicated incident role by communicating the incident role using the communication module on the one or more processors to a remaining crowd member who is not responsible for another task...”

With respect to this element, while Cohen et al. apply criteria to selection of a member, Cohen et al. fail to specify that in the event of a confirmation of an intent to respond from a first responder, transmitting the communication to a remaining crowd member.

However, as evidenced by Vaughn et al., it is well-known in the art to communicate with a next responder or responder group in the event of a first selected responder failing to confirm an intention to respond to an event (Vaughn et al.; See at least paragraphs [0021][0033]).

With respect to claim 4, the conclusion of obviousness and rationale to modify as applied to claim 1 above are applicable to claim 4 and are herein incorporated by reference.
 
With respect to claim 5, Cohen et al. disclose a method further comprising: monitoring crowd member data collected by one or more internet-connected sensors of the registered device of the crowd member (Cohen et al.; paragraphs [0036] [0037]; See at least sensors), wherein the crowd member data is selected from the group consisting of a status of the incident task, the current physical condition of the crowd member, and the current emotional condition of the crowd member (Cohen et al.; paragraphs [0036] [0037]; See at least sensors to monitor condition of users/crowd). With respect to (currently amended) claim 6, Cohen et al. disclose a method further comprising: receiving a communication from the registered device of the crowd member that the incident task is complete (Cohen et al.; paragraphs [0029] [0024] [0036]; See at least notification and confirmations); and communicating a new incident task to the registered device of the crowd member (Cohen et al.; paragraphs [0036] [0037]; See at least assignment to notify contacts).


Claim 6 has been amended to further specify “...initiating a test of sufficiency...wherein the test of sufficiency includes receiving a confirmation includes receiving a confirmation communication in a management portal from a second registered device of a second crowd member...” 

With respect to this element, Cohen fails to apply a test of sufficiency to completion criteria associated with a task.

However, as evidenced by Vaughn et al. it is well known in the art to provide response instructions including instruction of confirming compliance with an instruction, i.e., a sufficiency test for completion, to designated responders (Vaughn et al.; paragraphs [0021][0033][0041]; See at least instructions and confirmation of task performance and compliance. See further analysis of whether a sufficient number of responders confirm actions. The confirmation messages are reasonable considered to be sent to a management party and are from additional, i.e., second responders).

With respect to claim 6, the conclusion of obviousness and rationale to modify as applied to claim 1 above are applicable to claim 6 and are herein incorporated by reference. With respect to claim 7, Cohen et al. disclose a method further comprising: determining that there are no outstanding incident tasks (Cohen et al.; paragraphs [0037] [0039]; See at least confirmations of tasks, i.e., tasks complete); and recording a result of the selected incident plan (Cohen et al.; paragraphs [0036] [0037][0039]; See at least emergency log).

Claims 8-14 and 15-20, as presented by amendment, substantially repeat the subject matter addressed above with respect to method claims 1-8 as directed to the enabling system and computer-executable instructions. With respect to these elements, Cohen disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Cohen et al. Fig. 4). Accordingly, claims 8-14 and 15-20 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-8.

Conclusion

[6]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brodersen et al., ASSIGNMENT MANAGER, United States Patent Application Publication No. 2002/0029161, paragraphs [0042]-[0046] and [0065]-[0069]: 

Relevant Teachings: Brodersen et al. discloses a system and method for assignment of human resources to specified tasks. Brodersen et al. utilizes linear programming models to score and assign assets (e.g., personnel) to tasks where the scoring is based on the assets capability to carry out tasks. Brodersen et al. further include selection criteria including position and location information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/            Primary Examiner, Art Unit 3683